     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 1 of 34 Page ID #:734



      Griselda S. Rodriguez, Esq., State Bar No. 303049
1
      Griselda@rodrigueztran.com
2     Derek T. Tran, Esq., State Bar No. 295917
      Derek@rodrigueztran.com
3
      Jorge A. Guardado, Esq., State Bar No. 299505
4     Jorge@rodrigueztran.com
      RODRIGUEZ & TRAN, LLP
5
      631 South Olive Street, Suite 820
6     Los Angeles, California 90014
      Telephone Number: (213) 325-3024
7
      Facsimile Number: (213) 325-3027
8

9
      Carney R. Shegerian, Esq., State Bar No. 150461
      CShegerian@Shegerianlaw.com
10    Anthony Nguyen, Esq., State Bar No. 259154
11
      ANguyen@Shegerianlaw.com
      SHEGERIAN & ASSOCIATES, INC.
12    225 Santa Monica Boulevard, Suite 700
13
      Santa Monica, California 90401
      Telephone Number: (310) 860-0770
14    Facsimile Number: (310) 860-0771
15
      Attorneys for Mr. McMillian,
16    MARCELLUS MCMILLIAN
17
                  THE UNITED STATES DISTRICT COURT FOR THE
18

19          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
20

21    MARCELLUS MCMILLIAN,        )            Case No.: 2:19-cv-02121-MWF-JCx
22
                                  )
          Mr. McMillian,          )            The Honorable Michael W. Fitzgerald
23                                )
24
      vs.                         )            PLAINTIFF MARCELLUS
                                  )            MCMILLIAN’S MEMORANDUM OF
25    GOLDEN STATE FC LLC, AMAZON )            POINTS AND AUTHORITIES IN
26
      FULFILLMENT SERVICES, INC., )            OPPOSITION TO DEFENDANTS’
      AMAZON.COM SERVICES, INC.,  )            MOTION FOR SUMMARY JUDGMENT
27    AMAZON.COM, INC., DEVON     )            OR, IN THE ALTERNATIVE, PARTIAL
28
                                  )            SUMMARY JUDGMENT

                                                 1
        PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 2 of 34 Page ID #:735



      FRANKLIN, and DOES 1 to 100,          )
1
      inclusive,                            )   (Filed concurrently with Statement of Genuine
2                                           )   Disputes of Material Facts; Declaration of
            Defendants.                     )   Griselda S. Rodriguez; Declaration of
3
                                            )   Marcellus McMillian; Plaintiff’s Objections to
4                                           )   Evidence; Plaintiff’s Appendix of Evidence;
                                            )   Plaintiff’s Notice of Filing of Cited
5
                                            )   Deposition Excerpts; [Proposed] Order
6                                           )   Denying Summary Judgment)
                                            )
7
                                            )   Date:         March 16, 2020
8                                           )   Time:         10:00 a.m.
9
                                            )   Courtroom:    5A
                                            )
10                                          )   Trial Date:   June 23, 2020
11
                                            )   Action Filed: January 11, 2019

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -2-
                PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 3 of 34 Page ID #:736



1                                    TABLE OF CONTENTS
      1. INTRODUCTION ......................................................................................................... 1
2

3     2. STATEMENT OF FACTS ............................................................................................. 2

4           A. Mr. McMillian’s Initial Request Is Approved As A Leave As An
               Accommodation. ................................................................................................... 2
5

6           B. Mr. McMillian Followed Defendants’ Policies And Procedures. ......................... 2
7           C. Defendants’ Policies And Procedures Are Unclear, Nonetheless Mr. McMillian
               Continues To Follow The Process He Is Aware Of. ............................................. 4
8

9           D. Defendants, Tired Of Mr. McMillian’s Extension Requests, Begin Straying
               From Their Policies By Picking And Choosing When To Enforce Them. ........... 5
10

11
            E. Defendants Have Numerous Types of Leaves, Leave As An Accommodation Is
               Always Processed In-House. ................................................................................. 7
12
            F. Defendants Fail To Follow Company Attendance Policies and Procedures......... 7
13

14
            G. Mr. McMillian Is Prematurely Terminated On May 3, 2018. ............................... 9

15          H. Patterson Investigates Mr. McMillian’s Leave Of Absence Denial On June 21,
               2018, Concludes Mr. McMillian’s Case Should Have Been Reopened. ............ 10
16

17
            I.    Defendants Contingent Offer Of Reinstatement Was Nothing More Than A
                  Strategic Litigation Tactic Devised By Lawyers. ............................................... 11
18
      3. LEGAL STANDARD ON SUMMARY JUDGMENT .................................................. 11
19

20
            A. The Applicable Summary Judgment Standard. ................................................... 11

21          B. Direct and Circumstantial Evidence Can Defeat Summary Judgment. .............. 11
22    4. ARGUMENT ............................................................................................................... 12
23
            A. Mr. McMillian’s Claim for Failure to Accommodate Prevails (Fourth Cause of
24             Action)................................................................................................................. 12
25                (1) Mr. McMillian Did Not Request an Indefinite Leave .................................. 12
26
            B. Mr. McMillian’s Claim for Failure to Engage in the Interactive Process Prevails
27             (Fifth Cause of Action) ....................................................................................... 15
28

                                                 -i-
         PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 4 of 34 Page ID #:737



            C. Mr. McMillian’s Claim for Disability Discrimination Prevails (First Cause of
1
               Action)................................................................................................................. 16
2
                  (1) Mr. McMillian Can Establish a Prima Facie Case ....................................... 16
3
                  (2) Amazon Did Not Have a Legitimate Reason for Termination ..................... 17
4

5                 (3) Mr. McMillian Can Establish Pretext ........................................................... 18
6           D. Mr. McMillian’s Claim for Retaliation Prevails (Eighth Cause of Action) ........ 19
7           E. Mr. McMillian’s Claim for Wrongful Termination Prevails (Ninth Cause of
8              Action)................................................................................................................. 19
9           F. Mr. McMillian’s Claim for Disability Based Harassment Prevails (Second Cause
10
               of Action) ............................................................................................................ 20

11          G. Mr. McMillian’s Claim for Failure to Prevent Discrimination and Harassment
               Prevails (Third Cause of Action) ........................................................................ 21
12

13
            H. Mr. McMillian’s Claims for Negligent Supervision Prevails (Seventh Cause of
               Action)................................................................................................................. 22
14
            I.    Mr. McMillian’s Claim for Intentional Infliction of Emotional Distress Prevails
15
                  (Tenth Cause of Action) ...................................................................................... 22
16
            J. Mr. McMillian’s Claim for Breach of Contract Prevails (Sixth Cause of Action)
17             ............................................................................................................................. 23
18
            K. Mr. McMillian’s Claims for Damages Prevail .................................................... 23
19
                  (1) Mr. McMillian Can Recover Economic Damages After Refused
20                    Reinstatement ............................................................................................... 23
21
                  (2) Mr. McMillian Can Recover Punitive Damages .......................................... 24
22
      5. CONCLUSION ........................................................................................................... 25
23

24

25

26

27

28

                                                 -ii-
         PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 5 of 34 Page ID #:738



1                                  TABLE OF AUTHORITIES
2                                                                                     Page
                                               Cases
3

4     Accardi v. Superior Court 17 Cal.App.4th 341 (1993)                              20

5     Aguilar v. Atlantic Richfield Co. 25 Cal.4th 826 (2001)                          11
6     Alejandro v. ST Micro Elecs., Inc. 178 F. Supp. 3d 850 (N.D. Cal. 2016)          16
7
      Ash v. Tyson Foods, Inc. 546 U.S. 454 (2006)                                     12
8
      Batarse v. Service Employees Internat. Union, Local 1000 209 Cal.App.4th
9         820 (2012)                                                                   12
10
      Beck v. University of Wisconsin Board of Regents 75 F.3d 1130 (7th Cir.
11        1996)                                                                     14, 16
12
      Boehm v. American Brodcasting Co., Inc. 929 F.2d 482, 485 (9th Cir. 1991)        24
13
      Brannon v. Luco Mop Co., 521 F.3d 843 (8th Cir. 2008)                            14
14
      Caldwell v. Paramount Unified School Dist., 49 Cal.App.4th 189 (1996)            19
15

16
      Catalano v. Sup.Ct. 82 Cal.App.4th 91 (2000)                                     24

17    Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc., 642 F.3d 728 (9th
          Cir. 2011)                                                                   16
18

19
      Doe v. Dep’t of Corr. & Rehab 43 Cal. App. 5th 721 (2019)                        15

20    Flait v. North American Watch Corp. 3 Cal.App.4th 467 (1992)                     18
21    Flowmaster, Inc. v. Superior Court 16 Cal.App.4th 1019 (1993)                    11
22
      Foley v. Interactive Data Corp. 47 Cal.3d 654 (1988)                             23
23
      Ford Motor Co. v. Equal Employment Opportunity Commission 458 U.S.
24        219 (1982)                                                                   24
25
      Furtado v. State Personnel Bd. 212 Cal.App.4th 729 (2013)                     17, 18
26
      Garcia-Ayala v. Lederle Parenterals, Inc. 212 F.3d 638 (1st Cir. 2000)           13
27
      Gelfo v. Lockheed Martin Corp. 140 Cal.App.4th 34 (2006)                         15
28

                                                 -iii-
         PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 6 of 34 Page ID #:739



      Godwin v. Hunt Wesson, Inc. 150 F.3d 1217 (9th Cir. 1998)                            12
1

2     Graves v. Finch Pruyn & Co., Inc 353 F. App’x 558 (2d Cir. 2009)                     14

3     Guthrey v. State 63 Cal.App.4th 1108 (1998)                                          20
4     Hanson v. Lucky Stores, Inc. 74 Cal.App.4th 215 (1999)                               18
5
      Harris v. Forklift Systems, Inc. 510 U.S. 17 (1993)                                  20
6
      Heard v. Lockheed Missiles & Space Co. 44 Cal.App.4th 1735, 1751 (1996)              17
7
      Hersant v. Calif. Dept. of Social Services 57 Cal.App.4th 997 (1997)             17, 18
8

9     Hoch v. Allied-Signal, Inc. 24 Cal.App.4th 48 (1994)                                 24
10    Jensen v. Wells Fargo Bank, 85 Cal.App.4th 245 (2000)                         12, 14, 15
11
      Kelly v. Stamps.com Inc. 135 Cal.App.4th 1088 (2005)                                 12
12
      Khajavi v. Feather River Anesthesia Med. Group 84 Cal.App.4th 32 (2000)              23
13
      Luke v. Bd. Of Trustees Fla. A&M Univ. 674 F. App’x 847, 850 (11th Cir.
14
          2016)                                                                            14
15
      McDonnell Douglas Corp. v. Green 411 U.S. 792 (1973)                                 12
16
      McLain v. Great Am. Ins. Cos. 208 Cal.App.3d 1476 (1989)                             23
17

18
      Miller v. Department of Corrections 36 Cal.4th 446 (2005)                            20

19    Moran v. Selig, 447 F.3d 748 (9th Cir. 2006)                                         17
20    Morgan v. Regents of the University of California 88 Cal.App.4th 52 (2001)           12
21
      Murphy v. Sampson 525 F. App’x 703 (10th Cir. 2013)                                  15
22
      Nadaf-Rahrov v. Neiman Marcus Group, Inc, 166 Cal.App.4th 952 (2008)          12, 14, 17
23
      Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243 (9th Cir. 1999)                        13
24

25
      O’Mary v. Mitsubishi Electronics America, Inc. 59 Cal.App.4th 563 (1997)             12

26    Ortiz v. Bk. Of Am. Nat. Trust Sav. Ass’n 852 F.2d 383, 387 (9th Cir. 1987)          24
27    Ortiz-Martinez v. Fresenius Health Partners, PR, LLC, 853 F.3d 599 (1st Cir
28
           2017)                                                                           14

                                                 -iv-
         PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 7 of 34 Page ID #:740



      Passantino v. Johnson & Johnson 212 F.3d 493 (9th Cir. 2000)                     18
1

2     Roby v. McKesson Corp. 47 Cal.4th 686 (2009)                                     20

3     Roddy v. City of Villa Rica, Ga., 536 F. App’x 995, 1001 (11th Cir. 2013)        15
4     Sandell v. Taylor-Listug, Inc. 188 Cal.App.4th 297 (2010)                        17
5
      Scotch v. Art Institute of California, 173 Cal.App.4th 986 (2009)                14
6
      Sheffield v Los Angeles County Dep’t of Social Services,
7           109 Cal.App.4th 153 (2003)                                                 21
8
      Soria v. Univision Radio Los Angeles, Inc., 5 Cal.App.5th 570 (2016)             18
9
      Spitzer v. Good Guys, Inc., 80 Cal.App.4th 1376, 1384-85 (2000)                  13
10

11
      Swanson v. Morongo Uniﬁed School Dist. 232 Cal.App.4th 954 (2014)                15

12    Templeton v. Neodata Services, Inc. 162 F.3d 617, 618-619 (10th Cir. 1998)       14
13    Walton v. Mental Health Association of Southeastern Pennsylvania 168 F.3d
14
          661, 671 (3rd Cir. 1999)                                                     14

15    Yanowitz v. L'Oreal USA, Inc.,
          36 Cal.4th 1028 (2005)                                                       19
16

17
                                              Statutes

18    Cal. Gov't Code § 12940(k)                                                       24
19    Cal. Gov’t. Code §12940(m)                                                       14
20
      Labor Code § 2922                                                                27
21
                                            Regulations
22
      2 Cal. Code Regs.                                                                14
23

24

25

26

27

28

                                                 -v-
         PLAINTIFF’S MEMORANDUM IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 8 of 34 Page ID #:741



1                            MEMORANDUM OF POINTS AND AUTHORITIES
2       1. INTRODUCTION
3          Defendants Golden State FC, LLC., Amazon Fulfillment Services, Inc.,
4     Amazon.com Services, Inc., and Amazon.com, Inc.’s (collectively “Defendants”) motion
5     for summary judgment and adjudication attempts to hide their violation of law.
6     Defendants, admittedly by their own testimony, failed to accommodate Plaintiff Marcellus
7     McMillian’s (“Mr. McMillian”) disability leave. There is contradictory testimony as to
8     how policies were implemented and followed. Further, Defendants’ determination of Mr.
9     McMillian’s doctor notes as an indication of indefinite leave is a question of material fact
10    that is to be left to the jury to determine. Defendants continuously accommodated Mr.
11    McMillian’s extension requests until they suddenly chose not to. The evidence, as well as
12    Defendants’ own admissions, establish that Defendants’ motions cannot be granted in any
13    form.
14         A reasonable jury could find that Mr. McMillian’s leave of absence was not an undue
15    burden nor was it indefinite. Defendants freely discriminated, harassed and retaliated
16    against employees with disabilities, and at their discretion, used their policies as a shield
17    whenever they desired.
18       • Mr. McMillian’s leave was not indefinite. Dr. William Ramirez (“Dr. Ramirez”)
19            treated Mr. McMillian every week, estimating a return to work every two weeks.
20       • Defendants had three different departments: Accommodations; Leaves of Absence
21            (which included various types of leaves); and Leave as an Accommodation.
22       • Mr. McMillian did not qualify for and was in fact denied a Leave of Absence.
23       • Mr. McMillian qualified for a Leave as an Accommodation; managed only by
24            Defendants and not the Reed Group (“Reed”). Defendants were responsible for Mr.
25            McMillian’s leave process and Mr. McMillian always communicated with
26            Defendants.
27            Mr. McMillian’s other claims that are premised on alleged failure to accommodate
28    will also survive. For the reasons stated above and further explained below, Defendants’

                 PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
     Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 9 of 34 Page ID #:742



1     motion cannot be granted.
2       2. STATEMENT OF FACTS
3          A. Mr. McMillian’s Initial Request Is Approved As A Leave As An
4               Accommodation.
5          On January 11, 2017, Plaintiff Marcellus McMillian was hired as a part-time
6     employee working in Defendants’ San Bernardino warehouse and became a full-time
7     employee in March 2017. (Declaration of Marcellus McMillian (“Pl. Decl.”), ¶¶2-3.)
8          Mr. McMillian was involved in a car accident on August 3, 2017 and began seeing
9     Dr. Ramirez for his back injuries. Dr. Ramirez placed Mr. McMillian off work through
10    September    1,   2017.   Mr.   McMillian   submitted    his   disability    statement   to
11    accommodations@amazon.com. (Plaintiff’s concurrently filed Statement of Genuine
12    Disputes of Material Fact (“SGD”), Nos. 2, 3) Mr. McMillian was approved for a one-
13    month leave and received a letter from Tamisha Dennis (“Dennis”) qualifying him for
14    leave as an accommodation. (Pl. Decl. ¶8.) Dennis was designated as Defendants’ 30(b)(6)
15    witness pertaining to accommodations and testified Defendants offer several types of
16    leaves. If an employee did not qualify for any leaves, they were placed on a leave as an
17    accommodation by default. (Deposition of Tamisha Dennis (“Dennis Depo.”), 84:1-15,
18    117:16-118:6, 119:23-120:2.) Further, leaves as an accommodation are not outsourced to
19    Reed at all and are handled in-house by Defendants. (Dennis Depo., 128:6-15, 139:2-
20    140:4.)
21         B. Mr. McMillian Followed Defendants’ Policies And Procedures.
22         Mr. McMillian returned from leave on September 2, 2017. Mr. McMillian could not
23    stand for an entire shift of 10-14 hours because he was experiencing back pain; the pain
24    caused him to take intermittent sick days. (SGD No. 12.) Dr. Ramirez continued to treat
25    Mr. McMillian and placed him off work through November 19, 2017. (Pl. Decl. ¶12.) Mr.
26    McMillian submitted his disability statement to accommodations@amazon.com; just like
27    before. Mr. McMillian understood the process was correct. (Pl. Decl. ¶13.)
28         Because Mr. McMillian’s leave was categorized as a leave as an accommodation,

                                                   -2-
                 PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 10 of 34 Page ID #:743



1    Defendants had sole and complete discretion in following their own policies and
2    procedures to approve or deny Mr. McMillian’s leave. (Dennis Depo., 128:6-15, 139:2-
3    140:4.) What followed is a series of instances wherein Defendants used their process to
4    harass and discriminate against Mr. McMillian.
5         Defendants contend that Mr. McMillian did not engage in a good faith interactive
6    process because his disability statements were submitted late, yet on many occasions,
7    disability statements were often accepted after the return to work date had lapsed. (SGD
8    Nos. 20, 46.) Defendants fail to provide evidence that Defendants informed Mr.
9    McMillian that the disability statements were insufficient and/or provided untimely.
10   (Dennis Depo., 183:8-11.) Dennis testified that as long as Mr. McMillian submitted his
11   medical documentation, per Defendants’ policies, it was their responsibility to ensure the
12   documentation ended up at the correct department. Dennis further testified Mr. McMillian
13   followed Defendants policies for his request for accommodation and leave. (SGD No. 76.)
14        On November 16, 2017, Mr. McMillian saw Dr. Ramirez. His doctor placed him off
15   work through November 30, 2017. On November 16, 2017, Defendants’ welcome back
16   team (welcomeback@amazon.com) emailed Mr. McMillian. On November 17, 2017, Mr.
17   McMillian replied with his updated disability statement reflecting the requested extension
18   of his leave. On November 21, 2017, Reuben Smith (“R. Smith”), Senior Human
19   Resources Assistant, reached out to Mr. McMillian. Mr. McMillian now forwarded the
20   disability statement to R. Smith. (SGD Nos. 19, 20.)
21        On November 22, 2017, AmazonAM@reedgroup.com confirmed receipt of Mr.
22   McMillian’s medical documentation but Mr. McMillian had not personally sent them any
23   documentation; he was confused. The email indicated “AmazonAM” and Mr. McMillian
24   understood it to mean he was still communicating with Defendants. (SGD No. 20.)
25        On November 28, 2017 and November 30, 2017, Mr. McMillian saw Dr. Ramirez.
26   His doctor placed him off work through December 16, 2017. On November 30, 2017, just
27   as he did previously, Mr. McMillian submitted his disability statement to
28   accommodations@amazon.com and R. Smith at reubens@amazon.com. (SGD No. 27.)

                                                 -3-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 11 of 34 Page ID #:744



1         On December 12, 2017, Mr. McMillian saw Dr. Ramirez. His doctor placed him off
2    work through December 30, 2017. On December 15, 2017, just as he did previously, Mr.
3    McMillian submitted his disability statement to accommodations@amazon.com and to R.
4    Smith at reubens@amazon.com. (SGD Nos. 29, 30.)
5        C. Defendants’ Policies And Procedures Are Unclear, Nonetheless Mr.
6             McMillian Continues To Follow The Process He Is Aware Of.
7         On December 7, 2017, R. Smith replied to Mr. McMillian asking if he had sent his
8    medical documentation to the LOA team. Mr. McMillian was confused because he
9    understood the LOA team to be Defendants and he had already done that. (SGD No. 31.)
10   On December 18, 2017, Defendants confirmed receipt of his medical documentation. But,
11   on December 20, 2017, after receiving numerous phone calls regarding his return to work
12   date, Mr. McMillian became concerned and sent emails to accomodations@amazon.com
13   and AmazonAM@reedgroup.com. The phone calls caused Mr. McMillian a lot of stress
14   and confusion; documentation had been submitted as always. In a letter dated December
15   26, 2017 Defendants informed Mr. McMillian his leave was approved. (SGD No. 35.)
16        On December 26, 2017, Mr. McMillian saw Dr. Ramirez. His doctor placed him off
17   work through January 13, 2018. On December 28, 2017, as previously, Mr. McMillian
18   submitted     his   disability   statement   to    accommodations@amazon.com           and
19   AmazonAM@reedgroup.com. (SGD Nos. 36, 37) Mr. McMillian submitted his disability
20   statements exactly the way had done so before, this time, to cover all tracks, he included
21   Amazon@reedgroup.com. On January 4, 2018, Defendants notified Mr. McMillan they
22   were missing his previous disability statement and certification form. (Pl. Decl. ¶37.) Mr.
23   McMillian had no reason to believe his leave lapsed because he submitted all disability
24   statements and kept his employer informed. The disability statements were proven to be
25   sufficient documentation, and he sent them as soon as they were available. (SGD No. 10.)
26        On January 9, 2018, Mr. McMillian saw Dr. Ramirez. He placed him off work
27   through January 27, 2018. This time, Dr. Ramirez faxed the disability statement directly
28   to Defendants. In a letter dated January 9, 2018, Defendants informed Mr. McMillian his

                                                   -4-
                 PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 12 of 34 Page ID #:745



1    leave was approved. (Pl. Decl. ¶38.)
2         On January 25, 2018, Mr. McMillian saw Dr. Ramirez. Because Mr. McMillian was
3    still experiencing back pain, Dr. Ramirez placed him off work through February 11, 2018.
4    On January 31, 2018, as previously, Mr. McMillian submitted his disability statement to
5    AmazonAM@reedgroup.com and accommodations@amazon.com. What followed was a
6    series of emails to Mr. McMillian stating he was unexcused and absent from work and
7    Mr. McMillian, confused, contacted Defendant’s Employee Resource Center (“ERC”).
8    Mr. McMillian re-submitted all his medical documentation and was in communication
9    with Defendants. (Pl. Decl. ¶¶39-46; SGD No. 43.)
10        On February 13, 2018, Mr. McMillian saw Dr. Ramirez. He placed him off work
11   through February 27, 2018. Mr. McMillian was struggling with his health situation and
12   sent his disability statement as soon as it was available to him but he was still receiving
13   unexcused absence notices. On February 19, 2018, Mr. McMillian communicated with
14   Defendants, explaining he had been out on a medical leave and requested they update their
15   system. Mr. McMillian kept Defendants informed and could not understand the confusion.
16   Defendants confirmed they had in fact received the medical documentation and explained
17   the process would take three to five days to resolve. In a letter dated February 23, 2018,
18   Defendants informed Mr. McMillian his leave was denied but in the claim status summary
19   chart, the request showed approved under Defendants’ Medical Leave of Absence. (Pl.
20   Decl. ¶¶47-51; SGD Nos 45, 46.)
21       D. Defendants, Tired Of Mr. McMillian’s Extension Requests, Begin Straying
22            From Their Policies By Picking And Choosing When To Enforce Them.
23        On February 26, 2018, Mr. McMillian submitted a leave extension request. He spoke
24   with Defendants by telephone and gave them notice that he would be seeing his doctor
25   again. Mr. McMillian saw Dr. Ramirez on February 27, 2018 and was placed off work
26   through March 13, 2018. Mr. McMillian submitted his disability statement on February
27   27, 2018; as soon as it was available to him. In a letter dated March 9, 2018, Defendants
28   informed him the leave was denied. Interestingly, the case summary chart showed his

                                                 -5-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 13 of 34 Page ID #:746



1    leave was denied beginning on February 28, 2018 but the decision had not been made until
2    March 9, 2018, ten days later; this was very confusing for Mr. McMillian. (Pl. Decl. ¶¶53-
3    54; SGD Nos. 48, 49.)
4         On March 13, 2018, Mr. McMillian did not return to work because he continued to
5    experience a lot of pain and did not want to undo the progress he had achieved thus far.
6    Mr. McMillian saw Dr. Ramirez on March 15, 2018 and was placed off work through
7    April 1, 2018. (Pl. Decl. ¶¶55-56.)
8         On March 20, 2018, Mr. McMillian learned Defendants again were claiming missing
9    paperwork.     He    informed     Nadine    Lee     (“Lee”)    at   jerlee@amazon.com,
10   accommodations@amazon.com, and AmazonAM@reedgroup.com of his request to have
11   Dr. Ramirez to fax his disability statement to Reed. Mr. McMillian submitted two
12   disability statements that excused him through April 1, 2018. Further, Mr. McMillian gave
13   Defendants advance notice regarding a planned surgery on April 10, 2018 and informed
14   Defendants they should expect another extension request to follow. (Pl. Decl. ¶57; SGD
15   No. 54.)
16        On April 2, 2018, Mr. McMillian saw Dr. Ramirez and was placed off work for a
17   longer period of time. (Pl. Decl. ¶58.)
18        On May 1, 2018, Mr. McMillian saw Dr. Ramirez. He placed him off work through
19   May 13, 2018. Mr. McMillian was confused learning his approved leave had allegedly
20   ended sometime in February 2018. He was in constant communications with Defendants
21   and could not understand why Defendants had inaccurate information. This was causing
22   Mr. McMillian a severe amount of distress. (SGD No. 61.)
23        On May 3, 2018, Caitlin Favati (“Favati”) emailed Mr. McMillian stating the “LOA
24   partners” confirmed his leave ended in February 2018 due to a lack of timely
25   communication, and he was being terminated for Job Abandonment. (SGD No. 62.)
26        On May 15, 2018, Mr. McMillian saw Dr. Ramirez. He placed him off of work
27   through June 19, 2018. That was the last disability statement. On June 19, 2018, Dr.
28   Ramirez released Mr. McMillian to return to work in full capacity, but Mr. McMillian did

                                                  -6-
                PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 14 of 34 Page ID #:747



1    not have a job to return to. (Pl. Decl. ¶72.)
2         E. Defendants Have Numerous Types of Leaves, Leave As An Accommodation
3             Is Always Processed In-House.
4         Defendants did not want their employees to be aware of a third-party leave
5    administrator and intentionally “branded” Reed as “My Leave” to keep them anonymous.
6    (Dennis Depo., 126:12-20.) Adding more into the confusion, Defendants eventually
7    comingled Reed’s identity with their own by co-sharing the responsibilities of handling
8    leaves of absences. (Dennis Depo., 112:9-14.)
9         Defendants’ employees were not even aware of this third party, yet, Mr. McMillian’s
10   Senior HR Assistant in charge of his division, Favati, testifies that employees were solely
11   responsible for working directly with Reed for any leave and submitting their documents.
12   (Deposition of Caitlin Favati (“Favati Depo.”), 13:24-14:1, 32:18-24, 98:8-23, 120:15-
13   22.) Dennis testified to the opposite effect and that if documentation was sent to the wrong
14   person, it was Defendants’ responsibility to forward it to the correct department. (Dennis
15   Depo., 33:14-34:4, 153:10-154:5, 180:21-181:5.) Further, Defendants handled all leaves
16   as an accommodation in-house. Leaves as an accommodation were never outsourced to
17   Reed. (Dennis Depo., 128:6-15, 139:2-140:4.)
18        With such contradictory testimony regarding the policies and procedures of
19   Defendants, it is no wonder Mr. McMillian fell into Defendants trap and only a matter of
20   time that Defendants would use lack of timely communication and delayed documentation
21   to pretextually terminate Mr. McMillian.
22        F. Defendants Fail To Follow Company Attendance Policies and Procedures.
23        Defendants approved Mr. McMillian’s leave extension requests, despite any delays
24   in providing documentation. (SGD No. 20.) Defendants allege Mr. McMillian’s leave case
25   closed on February 28, 2018 due to lack of documentation but he was not informed, and
26   he continued to provide disability statements. Favati testified Defendants do not hold a
27   policy that specifies a time-limit for employees to submit medical documentation. (Favati.
28   Depo. 117:13-20.)

                                                  -7-
                PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 15 of 34 Page ID #:748



1         On March 9, 2018, Defendants notified Mr. McMillian his leave through March 13,
2    2018 was denied. It took 10 days for Mr. McMillian to be notified. Mr. McMillian did not
3    know why Defendants had not received the previous submissions; he resubmitted his
4    disability statements on March 20, 2018. (SGD Nos. 42, 52, 65.)
5         On April 21, 2018, Mr. McMillian received notification for unexcused absences. Mr.
6    McMillian replied on April 22, 2018 attaching his disability statement and included Reed
7    in the email. Mr. McMillian did exactly what was required of him. Mr. McMillian was not
8    informed his documentation was insufficient in any way. (SGD Nos. 56, 57, 58.)
9         On April 25, 2018, Favati emailed Mr. McMillian again regarding unexcused
10   absences. On April 26, 2018, Mr. McMillian replied to Favati stating he had been in
11   contact with Defendants, submitted the documentation and just had a back procedure. He
12   offered to forward anything she needed but did not receive a response. (SGD No. 59.)
13        Defendants contend they have procedures in place that protect employees from being
14   terminated when their absences are excused; the evidence shows they failed to follow their
15   procedures. Amy Virden (“Virden”), Human Resource Manager, declared Defendants HR
16   runs a daily attendance report and, “[W]hen an employee indicates they have been absent
17   due to a medical issue, HR advises the employee on how to get that time excused through
18   the leave of absence and/or accommodation process. HR then instructs employees to
19   contact the leave of absence or accommodation team to either initiate a new case or update
20   their case manager. HR subsequently checks to see if there is a leave of absence or
21   accommodation case pending or has excused the employee’s missed time. (Declaration of
22   Amy Virden (“Virden Decl.”), ¶6.)
23        Favati, Senior HRA, was charged with “processing” Mr. McMillian’s attendance
24   report, leave status, and termination. Favati testified extensively about “her practice” of
25   handling these types of situations, as opposed to Defendants procedures. Favati testified
26   extensively about having received medical documentation from Mr. McMillian but seeing
27   no responsibility as HR to forward the documentation to Reed. (Favati Depo., 154:12-24,
28   155:2-6.) If Defendants actually had a process, Favati did not follow it. Favati testified

                                                 -8-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 16 of 34 Page ID #:749



1    that the notes in the attendance system could potentially be from weeks or even months
2    prior, possibly not updated; this contradicts daily attendance reports. Favati was evasive
3    when asked if she called Mr. McMillian upon receiving his emails. She further testified
4    she did not know if she even contacted the LOA team. (SGD No. 42.)
5          Defendants’ assertion that HR delayed terminating Mr. McMillian’s employment as
6    of March 9, 2018 due to lack of documentation is bogus. Mr. McMillian continued
7    submitting sufficient medical documentation up until his termination. (SGD Nos. 53-61.)
8          G. Mr. McMillian Is Prematurely Terminated On May 3, 2018.
9          On May 3, 2018, while out on a medically necessitated leave, Defendants informed
10   Mr. McMillian he was terminated for job abandonment. Scared and frustrated, Mr.
11   McMillian called Defendants’ My Leave team and spoke to Darrell Lake (“Lake”). Lake
12   explained Mr. McMillian’s claim was closed but assured Mr. McMillian it could be
13   reopened and updated. Mr. McMillian emailed Favati to inform her and forwarded his
14   previous email of April 22, 2018, including his disability statement. Favati chose not to
15   forward Mr. McMillian’s disability statement to anyone. (SGD No. 62; Favati Depo.,
16   88:18-25, 89:2-9, 154:12-24, 155:2-6.)
17         Favati apparently could not recall if she spoke with Lake but confirmed that her
18   decision was based solely on his denial of leave from February 28, 2018 and that any
19   disability statements provided after that date meant nothing to her. (Favati Depo., 121:2-
20   17, 125:18-25.) Favati ignored Mr. McMillian’s medical documentation, did not consult
21   with Lake from the My Leave team, and proceeded with prematurely terminating Mr.
22   McMillian on May 3, 2018.
23         Dennis testified cases could be reopened but Defendants chose not to follow that
24   policy for Mr. McMillian. (Dennis Depo., 132:21-133:5, 134:25-135:3, 135:9-23, 136:24-
25   138:1, 155:23-156:10.) Favati testified reinstatement and reopening a leave case was
26   possible and she had the power to do so, yet, could not do anything for Mr. McMillian’s
27   situation. (Favati Depo., 71:4-8, 75:5-20, 121:2-17.)
28   ///

                                                  -9-
                PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 17 of 34 Page ID #:750



1        H. Patterson Investigates Mr. McMillian’s Leave Of Absence Denial On June
2             21, 2018, Concludes Mr. McMillian’s Case Should Have Been Reopened.
3         In response to an inquiry request, on June 21, 2018, Regional Accommodations
4    Manager, Mary Cortez Patterson (“Patterson”) discovered Mr. McMillian was likely
5    prematurely terminated. Patterson has extensive experience in Human Resources and was
6    able to spot the wrongful termination right away. Patterson admits that Mr. McMillian’s
7    case was a red flag. (Deposition of Mary Cortez Patterson (“Patterson Depo.”), 30:15-
8    31:1, 31:10-16, 198:21-199:2; SGD Nos. 63-65, 67.)
9         Simultaneously at 10:47 AM on June 21, 2018, Patterson sent two emails. One email
10   to ONT2-HR, ONT3-HR and Favati concerned about a likely premature termination. The
11   other email to Reed, ONT2-HR, ONT3-HR and Favati, instructing Reed correct their leave
12   process and for “the site” (i.e. the site’s HR management, ONT2-HR, ONT3-HR and
13   Favati) to reverse Mr. McMillian’s termination. She further instructed Reed to approve
14   Mr. McMillian’s leave through May 13, 2018. (SGD No. 63; Appx. Ex. 59, 60.)
15        On June 25, 2018 at 6:24 PM, Patterson followed up on her email to Reed because
16   Reed did not respond regarding her instruction to correct the leave. (Appx. Ex. 61.)
17        On June 26, 2018 at 2:03 PM, Reed replied only to Patterson informing her the
18   documents she included in her June 21, 2018 email could not be processed because Mr.
19   McMillian’s leave had been denied on December 14, 2017 for short term disability and
20   March 9, 2018 for his leave. Reed informed Patterson they would continue to look into
21   the issue. (Appx. Ex. 62.)
22        On June 27, 2018 at 11:42 AM, Reed replied to Patterson’s June 21, 2018 email,
23   inexplicably timestamped at 11:16 PM, and informed her Reed was unable to reopen the
24   case or update the leave. Reed stated Defendants must first reinstate Mr. McMillian.
25   (Appx. Ex. 63.) Patterson never forwarded Reed’s response to Defendants or followed up
26   with Defendants regarding status of this issue. Despite Reed’s offer to reverse the denial,
27   Patterson did nothing. (Patterson Depo., 176:11-177:2, 196:18-197:2, 210:05-211:10.)
28         Dennis provides if Mr. McMillian’s case was reopened, his negative UPT would

                                                 -10-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 18 of 34 Page ID #:751



1    have been recoded to remove the negative hours. (Dennis Depo. 170:24-171:14.)
2         Favati testified she had the ability to reinstate employees but chose not to. (Favati
3    Depo., 71:4-8, 75:5-20, 121:2-17.) The leave case was not reopened at Defendants’
4    discretion. Dennis testified it was apparent that the case manager chose not to process the
5    paperwork. (Dennis Depo. 158:23-159:7.) Favati testified that Defendants’ rules and
6    regulations could be applied at her discretion. (Favati Depo., 109:12-17, 110:5-25.)
7         Mr. McMillian was released to full duty on June 19, 2018 and could have returned
8    to work but Defendants refused to accommodate him. (Pl. Decl., ¶72.)
9         I. Defendants Contingent Offer Of Reinstatement Was Nothing More Than A
10            Strategic Litigation Tactic Devised By Lawyers.
11        Mr. McMillian filed his suit on January 11, 2019. He is suddenly offered an alleged
12   reinstatement opportunity on February 7, 2019. Defendants sent the contingent offer via
13   email directly to Mr. McMillian’s personal email. (SGD Nos. 69, 70; Appx. Ex. 57, 58.)
14   Mr. McMillian replied, giving Defendants the benefit of the doubt, and spelled out the
15   precise terms of his re-instatement, while also requesting basic protections to help avoid
16   reliving hurtful and damaging experiences he was subjected to before he was illegally
17   terminated. (SGD No. 71; Appx. Ex. 64.) Defendants never responded to his letter.
18   Defendants relinquished their 1-year time limit for ex-employees to be rehired in an
19   attempt to sweep Mr. McMillian’s claims under the rug. This is another example of
20   Defendants picking and choosing which policies to follow; to their own benefit.
21    3. LEGAL STANDARD ON SUMMARY JUDGMENT
22       A. The Applicable Summary Judgment Standard.
23        A “party moving for summary judgment [or adjudication] bears the burden of per-
24   suasion that there is no triable issue of material fact and that [it] is entitled to judgment as
25   a matter of law.” Aguilar v. Atlantic Richfield Co. 25 Cal.4th 826, 850 (2001), see also
26   Flowmaster, Inc. v. Superior Court 16 Cal.App.4th 1019, 1026 (1993).
27        B. Direct and Circumstantial Evidence Can Defeat Summary Judgment.
28         With direct evidence of discrimination, there is no need for inferences,

                                                  -11-
                PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 19 of 34 Page ID #:752



1    presumptions, or shifting burdens, rendering unnecessary the test set forth in McDonnell
2    Douglas Corp. v. Green 411 U.S. 792 (1973); see O’Mary v. Mitsubishi Electronics
3    America, Inc. 59 Cal.App.4th 563 (1997); Morgan v. Regents of the University of
4    California 88 Cal.App.4th 52, 69-70 (2001); Godwin v. Hunt Wesson, Inc. 150 F.3d 1217,
5    1221 (9th Cir. 1998); Kelly v. Stamps.com Inc. 135 Cal.App.4th 1088, 1094 (2005); Ash
6    v. Tyson Foods, Inc. 546 U.S. 454, 456 (2006). Circumstantial evidence may also defeat
7    summary judgment where it creates a triable issue with respect to whether the employer
8    intended to discriminate” on an improper basis.” Batarse v. Service Employees Internat.
9    Union, Local 1000 209 Cal.App.4th 820, 834 (2012).
10    4. ARGUMENT
11       A. Mr. McMillian’s Claim for Failure to Accommodate Prevails (Fourth Cause
12            of Action)
13        Mr. McMillian makes his claim under the California Government Codes sections
14   12940 et seq, hereinafter referred to as the FEHA. California Government Code section
15   12940(m) states that it is unlawful “[f]or an employer or other entity covered by this part
16   to fail to make reasonable accommodation for the known physical or mental disability of
17   an applicant or employee.” Cal. Gov’t. Code §12940(m). In short, employers in California
18   must provide reasonable accommodations to employees. Sufficient evidence, both
19   contested and uncontested, exists to substantiate Mr. McMillian’s Failure to
20   Accommodate claim against Defendants under the FEHA.
21           (1) Mr. McMillian Did Not Request an Indefinite Leave
22         Under FEHA, an employee with a disability is entitled to a reasonable
23   accommodation, including a leave of no statutorily fixed duration, provided that such
24   accommodation does not impose an undue hardship on the employer. Fuentes-Sanchez v.
25   Swissport, Inc., 213 Cal.App.4th 1331, 1338 (2013); Jensen v. Wells Fargo Bank, 85
26   Cal.App.4th 245, 263 (2000); 2 Cal. Code Regs. 11068(c). The mere fact that a leave has
27   been repeatedly extended does not necessarily establish that a leave is indefinite. Nadaf-
28   Rahrov v. Neiman Marcus Group, Inc, 166 Cal.App.4th 952, 989 (2008).

                                                 -12-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 20 of 34 Page ID #:753



1          Mr. McMillian and Dr. Ramirez stated when they expected McMillian return to
2    work. (SGD Nos. 16, 21) Neither characterized his leave as “indefinite,” Dr. Ramirez
3    cleared Mr. McMillian’s return to work in June 19, 2017 without any restrictions.
4          Because an employer’s duty to accommodate an employee is continuous,
5    Defendants failed to accommodate Mr. McMillian here, where no undue hardship existed.
6    See Spitzer v. Good Guys, Inc., 80 Cal.App.4th 1376 (2000).
7          Mr. McMillian never requested an indefinite leave, nor is there any indication he
8    needed an “indefinite” leave. The last request for leave an estimated return to work date
9    of May 13, 2018. (SGD Nos. 60, 63). Defendants admitted receiving documentation, yet
10   refused to grant the requested accommodation.         Suggesting there was an issue of
11   “indefinite” leave is simply false. Mr. McMillian presents a triable issue of fact regarding
12   whether the leave he requested was an indefinite leave. The nature of his disability
13   required repeated extensions, and it is up to the jury to decide whether those extensions
14   were necessary.
15           (2) Mr. McMillian’s Request for Numerous Extensions is Not Beyond the
16                Point of Reasonableness and is a Triable Issue of Fact
17        A definite leave does not become an indefinite leave after a certain number of
18   extensions. Rather, a reasonable number of extensions to a definitive leave depends
19   entirely on the facts of the case. Garcia-Ayala v. Lederle Parenterals, Inc. 212 F.3d 638,
20   647 (1st Cir. 2000); Nunes v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1247 (9th Cir. 1999).
21        Here, Mr. McMillian demonstrates his requested extensions were reasonable. Dr.
22   Ramirez saw Mr. McMillian on a weekly basis and would not be surprised if Mr.
23   McMillian recovered within one month. Dr. Ramirez stated many factors contribute to
24   whether a patient can return to work and had no doubt Mr. McMillian would recover (SGD
25   No. 21). Mr. McMillian agreed and understood his return to work depended on a meeting-
26   by meeting basis. He regularly saw his doctor hoping to return to work. (SGD No. 16).
27   This is sufficient evidence to present a triable issue of fact to survive summary judgment.
28        Defendants’ cited cases are inapposite. Employees in two of the cited cases failed to

                                                 -13-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 21 of 34 Page ID #:754



1    show that their requested accommodations would actually lead to a return to work.
2    Brannon v. Luco Mop Co., 521 F.3d 843, 849 (8th Cir. 2008); Luke v. Bd. Of Trustees Fla.
3    A&M Univ. 674 F. App’x 847 (11th Cir. 2016); Graves v. Finch Pruyn & Co., Inc 353 F.
4    App’x 558, 561 (2d Cir. 2009). In the case of Walton v. Mental Health Association of
5    Southeastern Pennsylvania 168 F.3d 661 (3rd Cir. 1999), the employer made a showing
6    that Plaintiff’s extended leave was an undue burden. Neither circumstance is present in
7    this case. Therefore, Mr. McMillian’s claim for failure to accommodate prevails.
8            (3) Mr. McMillian Submitted His Disability Statements As Soon As they
9                 Were Available to Him and Within a Reasonable Amount of Time.
10        It is a question of fact whether an employee failed to properly engage in a good faith
11   interactive process, including whether he timely submitted supporting documentation to
12   his employer. Jensen 85 Cal.App.4th at 266-267; Beck v. University of Wisconsin Board
13   of Regents 75 F.3d 1130, 1135 (7th Cir. 1996).
14        The present case is distinguished factually from Defendant’s cited cases, Mr.
15   McMillian struggled with his health and sent his disability statements as soon within a
16   reasonable amount of time. Mr. McMillian’s claim for failure to accommodate prevails.
17   (SGD No. 30.)
18        Contrary to Defendants’ cited cases, Mr. McMillian did not fail to provide his
19   disability statements, unlike the employee in Ortiz-Martinez v. Fresenius Health Partners,
20   PR, LLC, 853 F.3d 599, 602-603 (1st Cir 2017). He also did not instruct his doctor to refuse
21   to speak with Defendants as the employee did in Templeton v. Neodata Services, Inc. 162
22   F.3d 617 (10th Cir. 1998).
23           (4) Mr. McMillian Engaged in Good Faith in the Accommodations Process
24         Whether or not Mr. McMillian provided adequate return to work notices is a
25   question of fact for the jury. They must judge the reasonableness of the return to work
26   notices. Nadaf-Rahrov 166 Cal.App.4th at 989 (2008). Liability hinges on the objective
27   circumstances surrounding the parties’ breakdown in communication. Scotch v. Art
28   Institute of California, 173 Cal.App.4th 986 (2009).

                                                 -14-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 22 of 34 Page ID #:755



1          Defendants present no evidence that Mr. McMillian, as a matter of law, failed to
2    engage in good faith in the accommodation process.
3          Defendants’ cited case law is inapposite. Mr. McMillian has a certain return work
4    date (SGD No. 21), unlike the employee in Murphy v. Sampson 525 F. App’x 703, 708
5    (10th Cir. 2013). Mr. McMillian’s doctor provided much more than “a guess” regarding
6    when he could return to work, and he did not state that Mr. McMillian’s chances of
7    returning to work were “slim” as in Roddy v. City of Villa Rica, Ga., 536 F. App’x 995
8    (11th Cir. 2013). Finally, Mr. McMillian did produce a detailed disability statement, and
9    he did not refuse to sign a medical release like the employee in Doe v. Dep’t of Corr. &
10   Rehab 43 Cal. App. 5th 721, 739 (2019). For the forgoing reasons, Mr. McMillian’s claim
11   for Failure to Accommodate prevails.
12       B. Mr. McMillian’s Claim for Failure to Engage in the Interactive Process
13            Prevails (Fifth Cause of Action)
14        California Government Code section 12940(n) states that it is unlawful “[f]or an
15   employer or other entity covered by this part to fail to engage in a timely, good faith,
16   interactive process with the employee or applicant to determine effective reasonable
17   accommodations, if any, in response to a request for reasonable accommodation by an
18   employee or applicant with a known physical or mental disability or known medical
19   condition.” Cal. Gov’t. Code §12940(n).
20        Two elements make up the claim for Failure to Engage in the Interactive Process.
21   First, the employee must request an accommodation. Second, the parties must engage in
22   an interactive process regarding the requested accommodation and, if the process fails,
23   responsibility for the failure rests with the party who failed to participate in good faith.
24   Gelfo v. Lockheed Martin Corp. 140 Cal.App.4th 34, 54 (2006). “Once initiated, the
25   employer has a continuous obligation to engage in the interactive process in good faith.”
26   Swanson v. Morongo Uniﬁed School Dist. 232 Cal.App.4th 954 (2014). It is a question of
27   fact whether an employee failed to properly engage in a good faith interactive process,
28   including whether he timely submitted supporting documentation to his employer. Jensen,

                                                 -15-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 23 of 34 Page ID #:756



1    85 Cal.App.4th at 266-267; Beck 75 F.3d at 1135.
2         Defendants conclude Mr. McMillian’s submissions were “unreasonably delayed,”
3    providing no evidence supporting their claim. Mr. McMillian provides extensive evidence
4    he participated in the interactive process. Defendants obstructed the process; Favati had
5    the ability to reinstate employees but chose not to. (Favati Depo., 71:4-8, 75:5-20, 121:2-
6    17.) Dennis testified the case manager chose not to process paperwork. (Dennis Depo.
7    158:23-159:7.) Defendants’ rules and regulations could be applied at Favati’s discretion.
8    (Favati Depo., 109:12-17, 110:5-20.)
9         Defendants’ cited case law is in apposite. Plaintiff regularly communicated with
10   Defendants, unlike the plaintiff in Alejandro v. ST Micro Elecs., Inc. who regularly failed
11   to communicate with his employer at all during frequent unscheduled absences. Alejandro
12   v. ST Micro Elecs., Inc. 178 F. Supp. 3d 850, 863 (N.D. Cal. 2016). Mr. McMillian
13   proposed an accommodation, a definite leave, that Defendants previously agreed was
14   reasonable, unlike Plaintiff in Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc.,
15   who repeatedly suggested accommodations that his employer previously rejected as
16   unreasonable. Dep’t of Fair Employment & Hous. v. Lucent Techs., Inc., 642 F.3d 728,
17   743 (9th Cir. 2011).
18        Ample evidence supports Mr. McMillian’s claim for failure to engage in a good faith
19   interactive process under the FEHA. Therefore, Mr. McMillian’s claim prevails.
20       C. Mr. McMillian’s Claim for Disability Discrimination Prevails (First Cause
21            of Action)
22           (1) Mr. McMillian Can Establish a Prima Facie Case
23         Mr. McMillian’s first cause of action is disability discrimination under California’s
24   Fair Employment and Housing Act (the FEHA). A plaintiff establishes a prima facie case
25   of discrimination under the FEHA by proving that he “(1) suffered from a disability, or
26   was regarded as suffering from a disability; (2) could perform the essential duties of the
27   job with or without reasonable accommodations, and (3) was subjected to an adverse
28   employment action because of the disability or perceived disability.” Sandell v. Taylor-

                                                 -16-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 24 of 34 Page ID #:757



1    Listug, Inc. 188 Cal.App.4th 297, 310 (2010).
2           The prima facie burden is light; the evidence necessary to sustain the burden is
3    minimal. Heard v. Lockheed Missiles & Space Co. 44 Cal.App.4th 1735 (1996). Generally
4    an employee need only offer sufficient circumstantial evidence to give rise to a
5    reasonable inference of discrimination. Hersant v. Calif. Dept. of Social Services 57
6    Cal.App.4th 997, 1002 (1997).
7           Here, undisputed evidence shows (1) Mr. McMillian suffered a disability. Dr.
8    Ramirez diagnosed him with a lumbar sprain/strain, (2) He could perform his job duties
9    with a reasonable accommodation of a definite leave. (3) He suffered adverse employment
10   action because of his disability when Defendants terminated him while on leave for his
11   disability.
12          Defendant’s citation to Moran v. Selig, 447 F.3d 748 (9th Cir. 2006) is inapposite.
13   Moran dealt with a claim under Federal Title VII. Plaintiff does not make a discrimination
14   claim under Title VII. Title VII has the added requirement that plaintiffs show they were
15   treated differently from employees who suffered from disabilities. The reasoning present
16   in Moran is not applicable to this case.
17           (2) Amazon Did Not Have a Legitimate Reason for Termination
18          If the employee meets his prima facie burden, it is then incumbent on the employer
19   to show that it had a legitimate, nondiscriminatory reason for its decision to terminate.
20   Furtado v. State Personnel Bd. 212 Cal.App.4th 729, 744 (2013). To prevail on summary
21   adjudication of the section 12940(a) claim, Defendant must show there is no triable issue
22   of fact about Mr. McMillian’s ability, with or without accommodation, to perform the
23   essential functions of an available position that would not be a promotion. Nadaf-Rahrov
24   166 Cal.App.4th at 965.
25          Defendants claim they terminated Mr. McMillian because he abandoned his job;
26   however, a trier of fact could ascertain that an employee who continues to communicate
27   with his employer and submit disability paperwork has an interest in keeping their job.
28   Defendants fail to prove that they had a legitimate reason for terminating Mr. McMillian.

                                                     -17-
                   PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 25 of 34 Page ID #:758



1            (3) Mr. McMillian Can Establish Pretext
2          After Defendants make a showing of a legitimate business reason to terminate, the
3    burden shifts back to the employee to produce substantial evidence the employer’s given
4    reason was either “untrue or pretextual.” Furtado 212 Cal.App.4th at 744. Pretext may be
5    demonstrated by showing "'the proffered reason had no basis in fact, the proffered reason
6    did not actually motivate the discharge, or, the proffered reason was insufficient to
7    motivate discharge.'" Soria v. Univision Radio Los Angeles, Inc., 5 Cal.App.5th 570, 594
8    (2016), citing Hanson v. Lucky Stores, Inc. 74 Cal.App.4th 215, 224 (1999); see
9    also Hersant 57 Cal.App.4th at 1005.
10         When adverse employment decisions are taken within a reasonable time after an
11   employee exercises a right, causation may be inferred. Flait v. North American Watch
12   Corp. 3 Cal.App.4th 467, 479 (1992); Passantino v. Johnson & Johnson 212 F.3d 493,
13   507 (9th Cir. 2000). Inconsistences in evidence can support a finding of pretext, especially
14   when the “proffered reason for termination intertwines with the employee's disability.”
15   Soria 5 Cal.App.5th at 595.
16         Here, Defendant’s proffered evidence supporting their alleged non-discriminatory
17   reason for terminating Mr. McMillian is inconsistent. Defendants claim they terminated
18   Mr. McMillian due to job abandonment. Further, Defendants argue Mr. McMillian
19   submitted untimely statements, and they were forced to terminate him. However,
20   Defendants extended Mr. McMillian’s leave at least seven times prior to termination.
21   (SGD No. 15.) Defendants approved Mr. McMillian’s leave at least twice even after
22   Plaintiff’s leave had lapsed. (SGD No. 19, 38.)
23         Additionally, the proffered reason for termination intertwines with Mr. McMillian’s
24   disability. Mr. McMillian was absent from work precisely because of his disability; his
25   doctor placed him off work for a set period of time each time.
26         Based on the forgoing reasoning, Mr. McMillian’s claim for Disability
27   Discrimination under the FEHA prevails.
28   ///

                                                 -18-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 26 of 34 Page ID #:759



1        D. Mr. McMillian’s Claim for Retaliation Prevails (Eighth Cause of Action)
2         “[I]n order to establish a prima facie case of retaliation under the FEHA, a plaintiff
3    must show (1) he or she engaged in a ‘protected activity,’' (2) the employer subjected the
4    employee to an adverse employment action, and (3) a causal link existed between the
5    protected activity and the employer's action.” Yanowitz v. L'Oreal USA, Inc., 36 Cal.4th
6    1028, 1042 (2005).
7         Once an employee establishes a prima facie case, the employer is required to offer a
8    legitimate for the adverse employment action, then the presumption of retaliation no
9    longer applies and the burden shifts back to the employee to prove intentional retaliation.
10   Id. “Retaliation claims are inherently fact-specific, and the impact of an employer’s action
11   in a particular case must be evaluated in context…” Id. at 1052. See also McCoy v. Pacific
12   Maritime Assn. 216 Cal.App.4th 283, 299 (2013).
13        In actuality, in a discrimination or retaliation case, “a plaintiff’s prima facie burden
14   is minimal.” Caldwell v. Paramount Unified School Dist., 49 Cal.App.4th 189, 197 (1996).
15        Mr. McMillian established his prima face case. He engaged in a protected activity:
16   requested an extension due to medical needs. His employer terminated him after he asked
17   for an extension. (SGD No. 62.) Evidence indicates a causal link exists. The termination
18   came close in time to his request for an extension to his leave. (SGD Nos. 60-62.) He
19   needed to recover from his injury, and could not work per his doctor’s orders. Defendants
20   ostensibly terminated Mr. McMillian for job abandonment, but he was absent from work
21   precisely because of his disability.
22        Defendants claim that Mr. McMillian’s termination was non-discriminatory.
23   However, as explained above, Defendant’s proffered reason for termination was
24   pretextual. Therefore, Mr. McMillian’s claim for Retaliation under the FEHA prevails.
25        E. Mr. McMillian’s Claim for Wrongful Termination Prevails (Ninth Cause of
26            Action)
27         As argued above, Mr. McMillian can establish he was subject to disability
28   discrimination, harassment, and retaliation under the FEHA. Therefore, his claim for

                                                 -19-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 27 of 34 Page ID #:760



1    wrongful termination prevails.
2          F. Mr. McMillian’s Claim for Disability Based Harassment Prevails (Second
3                Cause of Action)
4           To establish a disability harassment claim based on hostile work environment, a
5    plaintiff must show that she or he was subjected to unwelcome conduct based on disability
6    that was sufficiently severe or pervasive as to create a hostile or abusive working
7    environment. Guthrey v. State 63 Cal.App.4th 1108, 1122 (1998). The totality of
8    circumstances must be considered in determining whether the conduct was sufficiently
9    severe or pervasive to constitute a hostile work environment. Accardi v. Superior Court
10   17 Cal.App.4th 341 (1993). The determination of whether an environment is sufficiently
11   hostile or abusive, is a fact intensive question. Harris v. Forklift Systems, Inc. 510 U.S.
12   17, 23 (1993); see also Miller v. Department of Corrections 36 Cal.4th 446, 462 (2005).
13   Further, the harassment must be both objectively and subjectively offensive, one that a
14   reasonable person would find hostile or abusive, and one that the victim in fact did
15   perceive to be so. Harris, 510 U.S. 17, 21-22.
16          The court in Rob v. McKesson stated: “Some official employment actions done in
17   furtherance of a supervisor’s managerial role can also have a secondary effect of
18   communicating a hostile message.” Roby v. McKesson Corp. 47 Cal.4th 686, 709 (2009).
19          Here, Defendants subjected Mr. McMillian to a confusing accommodation process.
20   (SGD No. 3.) Instead of aiding Mr. McMillian in completing this important process,
21   Defendants callously ignored him. (Favati Depo., 71:4-8, 75:5-20, 109:12-17, 110:5-20;
22   121:2-17; Dennis Depo. 158:23-159:7.)
23          While actions Defendant took with Mr. McMillian could be managerial in nature,
24   the method in which Defendants took those managerial actions were harassing.
25   Managerial actions “communicat[ed] a hostile message” to Mr. McMillian that his
26   disability was not imperative. Therefore, Plaintiff’s claim for disability harassment
27   survives.
28   ///

                                                    -20-
                  PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 28 of 34 Page ID #:761



1        G. Mr. McMillian’s Claim for Failure to Prevent Discrimination and
2             Harassment under FEHA Prevails (Third Cause of Action)
3          Cal. Govt. Code § 12940(k) provides that it shall be unlawful employment practice
4    “[f]or an employer…to fail to take all reasonable steps necessary to prevent discrimination
5    and harassment from occurring.” Mr. McMillian has sufficient evidence that Defendants
6    failed to take all reasonable steps to prevent unlawful harassment.
7          It is well-established that Government Code section 12940(k)             “places an
8    affirmative duty on the employer to ‘take all reasonable steps necessary to prevent
9    discrimination and harassment from occurring.’” Sheffield v Los Angeles County Dep’t of
10   Social Services, (2003) 109 Cal.App.4th 153, 160.
11         As argued above, evidence supports Mr. McMillian’s claims for Disability
12   Discrimination, Harassment, and retaliation.
13         Defendants failed to take reasonable steps to prevent such conduct. Defendants
14   point to various policies and procedures meant to prevent discrimination, harassment, and
15   retaliation. However, Defendants themselves failed to implement these policies and
16   procedures effectively. (SGD Nos. 3, 34, 44.)
17         Additionally, Mr. McMillian complied with Defendants’ procedures as best he
18   could. He provided doctor’s notes extending his leave as soon as possible, and evidence
19   supports Mr. McMillian’s doctor’s notes were sufficient to support a leave. (Patterson
20   Depo., 125:19-126:7; Dennis Depo., 183:8-11.) Despite this, Defendants failed to
21   accommodate Mr. McMillian’s disability.
22         Second, Defendants’ policies and procedures for prohibiting discrimination,
23   harassment, and retaliation failed. As argued above, despite these policies and procedures,
24   evidence supports Mr. McMillian’s claim he suffered discrimination, harassment, and
25   retaliation. (SGD Nos. 15, 19, 38, 60-62.)
26         Third, Defendants’ did not implement their policies and procedures to allow Mr.
27   McMillian to report his perceived discrimination, harassment, and retaliation. He was in
28   constant communication with Defendants. He explicitly stated he felt his termination was

                                                 -21-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 29 of 34 Page ID #:762



1    discriminatory and wrongful. Defendants did nothing to prevent his discrimination,
2    harassment, and retaliation. (SGD Nos. 3, 34, 44, 69, 77.) Therefore, Mr. McMillian’s
3    claim for Failure to prevent Discrimination, Harassment, and Retaliation prevails.
4        H. Mr. McMillian’s Claims for Negligent Supervision Prevails (Seventh Cause
5             of Action)
6          Mr. McMillian can establish the predicate of harassment and discrimination, as
7    argued above. Therefore, Mr. McMillian’s claim for Negligent Supervision prevails.
8         I. Mr. McMillian’s Claim for Intentional Infliction of Emotional Distress
9             Prevails (Tenth Cause of Action)
10         Mr. McMillian’s claims rise to the level of actionable conduct for IIED – “A cause
11   of action for intentional infliction of emotional distress exists when there is ‘(1) extreme
12   and outrageous conduct by the defendant with the intention of causing, or reckless
13   disregard of the probability of causing, emotional distress; (2) the plaintiff’s suffering
14   severe or extreme emotional distress; and (3) actual and proximate causation of the
15   emotional distress by the defendant’s outrageous conduct.’ A defendant’s conduct is
16   ‘outrageous’ when it is so ‘extreme as to exceed all bounds of that usually tolerated in a
17   civilized community.’ And the defendant’s conduct must be ‘intended to inflict injury or
18   engaged in with the realization that injury will result.’ ” Hughes v. Pair 46 Cal.4th 1035,
19   1050–1051 (2009).
20         Mr. McMillian bases his IIED claim on the fact that he was discriminated against,
21   harassed, and retaliated against for requesting accommodations for his disability. As
22   discussed above, Defendants did not effectively engage in an interactive process to
23   determine what an appropriate accommodation should be. They terminated Mr.
24   McMillian’s employment after he asked for an extension. Evidence supports the claim Mr.
25   McMillian effectively communicated with Defendants regarding his need for
26   accommodation. Instead of engaging with Mr. McMillian, Defendants informed Mr.
27   McMillian he must return to work or lose his job. Defendants knew or should have known
28   their interactions with Mr. McMillian were outrageous. After Mr. McMillian’s

                                                 -22-
               PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 30 of 34 Page ID #:763



1    termination, Defendant’s explicitly questioned if they prematurely terminated him.
2    Defendant’s callously disregarded Mr. McMillian’s well-being when it terminated Mr.
3    McMillian while he was on leave. This caused severe stress on Mr. McMillian. (SGD Nos.
4    58, 63.)
5          J. Mr. McMillian’s Claim for Breach of Contract Prevails (Sixth Cause of
6               Action)
7           “Though Labor Code section 2922 prevails where the employer and employee have
8    reached no other understanding, it does not overcome their ‘fundamental . . . freedom of
9    contract’ to depart from at-will employment.” Guz, 24 Cal.4th at 336; Foley v. Interactive
10   Data Corp. 47 Cal.3d 654, 677 (1988).         Additionally, the presumption of at-will
11   employment under Labor Code section 2922 does not apply under an implied or express
12   agreement. Guz at 336; Foley at 680; Khajavi v. Feather River Anesthesia Med. Group
13   84 Cal.App.4th 32, 38 (2000).       Under Guz, when the “evidence logically permits
14   conflicting inferences [of whether an implied contract exists], a question of fact is
15   presented.” The existence of an implied agreement depends on the “totality of the
16   circumstances” in view of the parties’ “actual understanding” on the basis of the Foley
17   factors: (1) oral assurances of continued employment on the basis of job performance,
18   (2) the length of the employee’s tenure, (3) the employer’s practice of terminating
19   employment only for cause, and (4) the industry practice of terminating employment only
20   for cause. Foley at 680-682; Guz at 336. At-will language in an employee handbook or
21   acknowledgment does not mean that employment is at-will. Guz at 340-341. Here,
22   Defendants present no evidence that they regularly terminated employees for no cause.
23   McLain v. Great Am. Ins. Cos. (1989) 208 Cal.App.3d 1476, 1485. The factors suggest that
24   this is a triable issue.
25        K. Mr. McMillian’s Claims for Damages Prevail
26              (1) Mr. McMillian Can Recover Economic Damages After Rejecting
27                  Reinstatement
28          Backpay no longer accrues only when an employer establishes that a former

                                                   -23-
                 PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 31 of 34 Page ID #:764



1    employee failed to accept an unconditional offer for a substantially equivalent job and the
2    former employee fails to establish “special circumstances.” Boehm v. American
3    Brodcasting Co., Inc. 929 F.2d 482 (9th Cir. 1991), citing Ford Motor Co. v. Equal
4    Employment Opportunity Commission 458 U.S. 219, 231-32 (1982). The federal case of
5    Ford Motor Co. does not affect the California rule that “reasonableness of mitigation is a
6    question of fact.” Ortiz v. Bk. Of Am. Nat. Trust Sav. Ass’n 852 F.2d 383 (9th Cir. 1987).
7          Here, Defendants made a contingent offer to Mr. McMillian after he filed his
8    lawsuit. Mr. McMillian had legitimate concerns after filing a lawsuit. Mr. McMillian
9    expressed his concerns in writing. Instead of discussing Mr. McMillian’s concerns,
10   Defendants outright ignored his requests. (SGD Nos. 69- 73.)
11         It is a question for the jury whether Mr. McMillian acted reasonably in his counter
12   proposal. Therefore, Mr. McMillian can recover economic damages after he refused
13   reinstatement.
14             (2) Mr. McMillian Can Recover Punitive Damages
15         A claim for punitive damages requires “clear and convincing” evidence that
16   defendant has been guilty of “oppression, fraud, or malice” in the commission of a tort.
17   Cal. Civ. C. §3294(a). In order to prevail on a motion for summary adjudication,
18   Defendants must show that some element of the tort claim cannot be established,
19   Defendants’ conduct does not constitute “oppression, malice, or fraud,” as defined by Cal.
20   Civ. C. §3294(c), or that Mr. McMillian’s proof is not clear and convincing as required
21   by Cal. Civ. C. §3294(a). Where a punitive damages claim is based on interrelated facts,
22   any one of which would support an award of punitive damages, summary adjudication is
23   not available to eliminate from trial other facts relating to the claim for punitive damages.
24   Catalano v. Sup.Ct. 82 Cal.App.4th 91, 97-98 (2000).
25        Mr. McMillian established, “that the defendant was aware of the probable dangerous
26   consequences of his conduct, and that he willfully and deliberately failed to avoid those
27   consequences.” Hoch v. Allied-Signal, Inc. 24 Cal.App.4th 48, 61 (1994) (emphasis
28   added).    As stated in Defendants’ email, they have had a problem of terminating

                                                   -24-
                 PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 32 of 34 Page ID #:765



1    employees prematurely. (Favati Depo., 71:4-8, 75:5-20, 109:12-17, 110:5-20, 121:2-17;
2    Dennis Depo. 158:23-159:7.) (SGD Nos. 42, 61.) Therefore, Mr. McMillian can recover
3    punitive damages.
4     5. CONCLUSION
5         For all of the foregoing reasons, Mr. McMillian respectfully requests this Court deny
6    Defendants’ Motion for Summary Judgment, or in the Alternative, Summary Adjudication
7    of the Issues.
8
     Dated: February 24, 2020               RODRIGUEZ & TRAN, LLP
9

10                                    By:
11
                                            Griselda S. Rodriguez, Esq.

12                                          Attorneys for Plaintiff,
13
                                            MARCELLUS MCMILLIAN

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  -25-
                PLAINTIFF’S OPPOSITION TO MOTION FOR SUMMARY JUDGMENT/ADJUDICATION
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 33 of 34 Page ID #:766



     MCMILLIAN v. GOLDEN STATE FC LLC, et al.           USDC Case No.: 2:19-cv-02121-MWF-JCx
1

2
                                      PROOF OF SERVICE
3

4             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

5         I am an employee in the County of Los Angeles, State of California. I am over the
6    age of 18 and not a party to the within action; my business address is 631 S. Olive Street,
     Suite 820, Los Angeles, California 90014.
7
          On February 24, 2020, I served the foregoing document, described as “PLAINTIFF
8
     MARCELLUS            MCMILLIAN’S            MEMORANDUM             OF      POINTS       AND
9    AUTHORITIES IN OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY
     JUDGMENT OR, IN THE ALTERNATIVE, PARTIAL SUMMARY JUDGMENT”
10
     on all interested parties in this action by placing a true copy thereof in a sealed envelope,
11   addressed as follows:
12

13   Javier F. Garcia, Esq.
     jgarcia@perkinscoie.com
14   Andrew E. Moriarty, Esq.
15   amoriarty@perkinscoie.com
     PERKINS COIE LLP
16
     1888 Century Park E., Suite 1700
17   Los Angeles, CA 90067-1721
18

19         BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
           document(s) with the Clerk of the Court by using the CM/ECF system. Participants
20
           in the case who are registered CM/ECF users will be served by the CM/ECF system.
21         Participants in the case who are not registered CM/ECF users will be served by mail
           or by other means permitted by the court rules.
22

23
           (FEDERAL) I declare that I am employed in the office of a member of the bar of
24         this Court at whose direction the service was made.
25
            Executed on February 24, 2020, at Los Angeles, California.
26

27
                                                   Sandy Luu
28
 Case 2:19-cv-02121-MWF-JC Document 33 Filed 02/24/20 Page 34 of 34 Page ID #:767



1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
